Citation Nr: 1312948	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  06-24 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a service-connected chronic lumbosacral disability. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M.N.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.   Jurisdiction of these matters are with the RO in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In March 2010, the Veteran and M.N. testified at a hearing before an Acting Veterans Law Judge.  In January 2011, the Board remanded the Veteran's claims for further development. 

In January 2013, the Board notified the Veteran that the Judge before whom she had testified in March 2010 was no longer employed by the Board.  Under VA regulations, a claimant is entitled to have final determination of his claim made by the Veterans Law Judge who conducted a hearing.  38 C.F.R. § 20.70 (2012).  The Veteran was offered an additional opportunity to testify before the Board.  In a statement received in February 2013, the Veteran responded, and indicated she wanted to testify before the Board at a hearing at the RO (a Travel Board hearing).  Thus, a remand is appropriate to schedule a Board hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board on her appeal at the RO in Oakland, California.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

